Case 19-60226-6-dd   Doc 9   Filed 03/26/19 Entered 03/26/19 11:44:47   Desc Main
                             Document      Page 1 of 5
Case 19-60226-6-dd   Doc 9   Filed 03/26/19 Entered 03/26/19 11:44:47   Desc Main
                             Document      Page 2 of 5
Case 19-60226-6-dd   Doc 9   Filed 03/26/19 Entered 03/26/19 11:44:47   Desc Main
                             Document      Page 3 of 5
Case 19-60226-6-dd   Doc 9   Filed 03/26/19 Entered 03/26/19 11:44:47   Desc Main
                             Document      Page 4 of 5
Case 19-60226-6-dd   Doc 9   Filed 03/26/19 Entered 03/26/19 11:44:47   Desc Main
                             Document      Page 5 of 5
